Citation Nr: 0717719	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for PTSD. 

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of that hearing has been associated with the claims file.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed PTSD as a result of 
various stressors he experienced while on active duty.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate these claims. 

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

It is unclear from the current record whether the veteran has 
PTSD, and, if so, whether it is related to service.  The 
veteran has been diagnosed with various psychiatric disorders 
other than PTSD, namely depression, dysthymia, and 
generalized anxiety disorder.  However, a VA outpatient 
treatment record dated in April 2001 suggests that PTSD 
should be ruled out pending the veteran's disclosure of 
traumatic stressors.  

During the interview, the veteran's reported stressors 
included performing emergency rescue, a car accident, and 
witnessing or being directly involved physical and sexual 
assaults.  Because the veteran did not provide specific 
details, the clinician diagnosed the veteran with 
"Generalized anxiety disorder with major depression (rule-
out PTSD pending veteran's disclosure of traumatic 
stressors)."

During his hearing, however, the veteran provided more 
specific details concerning three stressors, only one of 
which is the subject of this remand since it has the 
potential of being verified by additional research.  The 
stressor involves the veteran's claimed participation in 
recovering dead bodies while aboard the USS Tripoli while 
stationed in the Indian Ocean during the India-Pakistan war 
in 1971.  

The Board finds that all other stressors are not confirmable. 

Since this is a noncombat stressor, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

Accordingly, the RO should attempt to independently verify 
the occurrence of the claimed stressor by obtaining deck logs 
of the USS Tripoli.  See 38 U.S.C.A.           § 5103A(b)(3); 
38 C.F.R. § 3.159(c).  In doing so, the RO is reminded that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002),

In the event that the claimed stressor can be verified, the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if the alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran has PTSD as a result of the 
verified stressor.  See 38 U.S.C.A. § 5103A(d)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressor in which he 
was involved in recovering dead bodies 
while aboard the USS Tripoli.  In 
particular, the veteran should be asked 
to provide the approximate dates to 
within a two month period.  The veteran 
is advised that this information is 
necessary to obtain supportive evidence 
of the stressful event and that he must 
be as specific as possible.

2.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged in-
service stressor of recovering dead 
bodies while stationed aboard the USS 
Tripoli, to include requesting deck logs 
for the time frame supplied by the 
veteran from the Modern Military Branch, 
National Archives, 8601 Adelphi Road, 
College Park, Maryland 20740-6001, or any 
other appropriate source such as the 
Marine Corps Historical Center.  If the 
research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO 
should also follow up on any additional 
action suggested by those agencies.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  

4.  If, and only if, a stressor has been 
confirmed, the veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review.  The examiner must 
determine whether the veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



